This cause coming on for consideration upon the motion of relators for a peremptory writ of mandamus herein to require the respondent officials of DeSoto County to convene and revise the county budget for the fiscal year 1933-1934 so as to include therein an appropriation sufficient to pay the past due interest and interest which will mature prior to October 1, 1934, upon the outstanding *Page 15 
bonds described in the alternative writ and it appearing that no good cause has been presented by the respondents in bar or preclusion of the award of a peremptory writ in accordance with the terms of the alternative writ, either by the motion to quash or by the answer filed, it is thereupon considered, ordered and adjudged by the Court that the relator do have and recover judgment against the respondents for a peremptory writ of mandamus in accordance with the motion therefor filed herein, said peremptory writ to be issued after the command of the alternative writ herein shall first be appropriately amended to provide for the appropriation for the fiscal year 1933-1934 to be made part of a current budget and supported by a current tax levy, the time having expired to apply the same to the 1933 assessment roll, City of Palmetto v. Klemm,108 Fla. 455, 146 Sou. Rep. 558; State, ex rel. Klemm, v. Baskin,111 Fla. 667, 150 Sou. Rep. 517; State, ex rel. Bush, v. Simpson, 112 Fla. 627, 150 Sou. Rep. 800.
Judgment in accordance with foregoing opinion will be entered.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.